 

 
FOURTH AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT
 
AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of June 26, 2008, by
and among GEOKINETICS INC., a Delaware corporation (“Geokinetics”), GEOKINETICS
PROCESSING, INC. (formerly known as GEOPHYSICAL DEVELOPMENT CORPORATION), a
Texas corporation (“Processing”), GEOKINETICS USA, INC. (formerly known as
QUANTUM GEOPHYSICAL, INC.), a Texas corporation (“USA”), GEOKINETICS EXPLORATION
INC., an entity organized under the laws of Canada (“Exploration”), GEOKINETICS
INTERNATIONAL HOLDINGS, INC. (formerly known as GRANT GEOPHYSICAL, INC.), a
Delaware corporation (“International Holdings”), GEOKINETICS INTERNATIONAL, INC.
(formerly known as GRANT GEOPHYSICAL (INT’L), INC.), a Texas corporation
(“International”), GEOKINETICS MANAGEMENT, INC. (formerly known as GRANT
GEOPHYSICAL CORP.), a Texas corporation (“Management”), GEOKINETICS SERVICES
CORP., a Texas corporation (“Geokinetics Services”), and ADVANCED SEISMIC
TECHNOLOGY, INC., a Texas corporation (“Advanced Seismic”, and together with
Geokinetics, Processing, USA, Exploration, International Holdings,
International, Management and Geokinetics Services, each a “Borrower” and
collectively, the “Borrowers”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), the
various financial institutions named therein or which hereafter become a party
thereto, (together with PNC, collectively, “Lenders”) and PNC, as agent for the
Lenders (in such capacity, “Agent”).
 
BACKGROUND
 
WHEREAS, Borrowers, Agent and Lenders are parties to a Second Amended and
Restated Revolving Credit and Security Agreement, dated as of May 25, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which Agent and Lenders provide Borrowers with
certain financial accommodations.
 
WHEREAS, Borrowers have advised Agent that Undrawn Availability Events occurred
in May and June, 2008 (collectively, the “Existing Undrawn Availability Event”);
 
WHEREAS, Borrowers have requested that the Lenders waive the Existing Undrawn
Availability Event, subject to the terms and conditions set forth herein;
 
WHEREAS, subject to the satisfaction of the conditions set forth herein, Agent
and the Lenders are willing to amend the Loan Agreement and waive the Existing
Undrawn Availability Event as provided herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
Fourth Amendment
009125.0135\479564

--------------------------------------------------------------------------------


1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2. Amendment to Section 1.2.  Effective as of the date hereof, the following
definitions set forth in Section 1.2 of the Loan Agreement are hereby amended
and restated in their entirety to read as follows:
 
“ ‘Applicable Revolving Domestic Rate Margin’ shall mean one and one-half
percent (1.50%) per annum, payable in addition to the Alternate Base Rate with
respect to Domestic Rate Loans.”


“ ‘Applicable Revolving Eurodollar Rate Margin’ shall mean three percent (3.00%)
per annum, payable in addition to the Eurodollar Rate with respect to Eurodollar
Rate Loans.”


“ ‘Cash Balance’ shall mean (i) all cash in Blocked Accounts and Depository
Accounts for which Agent has received an executed account control agreement, in
form and substance acceptable to Agent in its sole discretion and (ii) all
proceeds of Collateral maintained in the Blocked Accounts and Depository
Accounts for which Agent has received an executed account control agreement, in
form and substance acceptable to Agent in its sole discretion, that have been
applied to reduce the Formula Amount less outstanding checks.


“ ‘Depository Accounts’ shall mean, collectively, all deposit accounts of
Borrowers.


“ ‘Eurodollar Rate’ shall mean, with respect to the Eurodollar Rate Loans for
any Interest Period, the greater of (A) three percent (3.00%) per annum or
(B) the interest rate per annum determined by the Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market (an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Reserve
Percentage.  Eurodollar Rate may also be expressed by the following formula:


Average of London interbank offered rates quoted
by Bloomberg or appropriate successor as shown on
LIBOR = Bloomberg Page BBAM1


1.00 - Reserve Percentage


Fourth Amendment
009125.0135\479564
2

--------------------------------------------------------------------------------

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.”


“ ‘Fourth Amendment Effective Date’ means June 26, 2008.”


“ ‘Undrawn Availability Event’ shall mean such time as (i) Undrawn Availability
falls below $6,000,000 for a period of ten (10) consecutive Business Days or
(ii) average Undrawn Availability falls below $10,000,000 for a period of thirty
(30) consecutive days.  Testing of the Undrawn Availability Event will begin on
that date which is sixty (60) days after the Fourth Amendment Effective Date.”


3. Amendment to Section 2.1.  Effective as of the date hereof,
Section 2.1(a)(ii)(B) of the Loan Agreement is hereby amended by replacing
“$10,000,000” with “$7,000,000”.
 
4. Amendment to Section 3.1.  Effective as of the date hereof, Section 3.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“3.1.            Interest.  Interest on Advances shall be payable in arrears on
the first day of each month with respect to Domestic Rate Loans and, with
respect to Eurodollar Rate Loans, at the end of each Interest Period.  Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month at a rate per annum equal to the applicable Revolving Interest
Rate (the “Contract Rate”).  Whenever, subsequent to the date of this Agreement,
the Alternate Base Rate is increased or decreased, the applicable Contract Rate
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect.  The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Obligations shall bear interest at the Contract Rate plus two
percent (2%) per annum (as applicable, the “Default Rate”).”


5. Amendment to Section 4.15.  Effective as of the date hereof, clause (h) of
Section 4.15 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(h)           Establishment of a Lockbox Account, Dominion Account.  All
proceeds of Collateral shall be deposited by Borrowers into either (i) a lockbox
account, full dominion account or such other “blocked account” in which no
Borrower has access to the funds contained therein (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
established at the Agent for the deposit of such proceeds.  Each applicable
Borrower (other than Exploration), Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to appropriate account(s) of
Agent.  Exploration shall enter into a deposit account control agreement with
Agent and each Blocked Account Bank in form and substance satisfactory to Agent
directing such Blocked Account Bank, upon notice from Agent (“Notice”), to
transfer such funds so deposited to Agent, either to any account maintained by
Agent at said Blocked Account Bank or by wire transfer to appropriate account(s)
of Agent.  Agent may deliver such Notice at anytime (i) upon the occurrence and
during the continuation of a Default or Event of Default, (ii) upon or after the
occurrence of an Undrawn Availability Event.  All funds deposited in such
Blocked Accounts shall immediately become the property of Agent and Borrowing
Agent shall obtain the agreement by such Blocked Account Bank to waive any
offset rights against the funds so deposited.  Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder.  All deposit accounts and investment
accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).”


Fourth Amendment
009125.0135\479564
3

--------------------------------------------------------------------------------


6. Amendment to Section 7.4.  Effective as of the date hereof, Section 7.4 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
          
           “7.4        Investments.  Purchase or acquire obligations or Equity
Interests of, or any other interest in, any Person, except (a) obligations
issued or guaranteed by the United States of America or any agency thereof,
(b) commercial paper with maturities of not more than 270 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating), (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof and (e) so long as no Undrawn
Availability Event has occurred, investments in Foreign Subsidiaries.  Also
excepted from this Section 7.4 are any deemed purchases of Equity Interests
resulting from (i) the cashless exercise of stock options by the holders thereof
and any repurchases of shares resulting from the cashless exercise of stock
options and (ii) the withholding of vested restricted stock in order to satisfy
the tax obligations of the holders of such vested restricted stock.”


7. Amendment to Section 7.5.  Effective as of the date hereof, Section 7.5 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
     “7.5        Loans.  Make advances, loans or extensions of credit to any
Person, including any Parent, Subsidiary or Affiliate except with respect to (a)
the extension of commercial trade credit in connection with the sale of
Inventory in the Ordinary Course of Business (b) loans to its employees in the
Ordinary Course of Business not to exceed the aggregate amount of $100,000 at
any time outstanding, (c) loans to other Borrowers provided that (1) such loans
shall be evidenced by a demand note (collectively, the “Intercompany Notes”),
which Intercompany Notes shall be in form and substance reasonably satisfactory
to Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement as additional collateral security for the Obligations;
(2) Borrowers shall record all intercompany transactions on their Books and
Records in a manner reasonably satisfactory to Agent; (3) the obligations of any
Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of Borrowers hereunder in a manner reasonably satisfactory to Agent;
(4) at the time any such intercompany loan or advance is made by a Borrower to
any other Borrower and after giving effect thereto, such Borrowers shall be
solvent and (5) no Default or Event of Default would occur and be continuing
after giving effect to any such proposed intercompany loan and (d) loans to
Foreign Subsidiaries provided that (1) such loans shall be evidenced
by  Intercompany Notes, which Intercompany Notes shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Pledge Agreement as additional collateral security
for the Obligations; (2) Borrowers shall record all intercompany transactions on
their Books and Records in a manner reasonably satisfactory to Agent; (3) the
obligations of any Borrower under any such Intercompany Notes shall be
subordinated to the Obligations of Borrowers hereunder in a manner reasonably
satisfactory to Agent; (4) at the time any such intercompany loan or advance is
made by a Borrower to any Foreign Subsidiary and after giving effect thereto,
such Borrowers shall be solvent; (5) no Default or Event of Default would occur
and be continuing after giving effect to any such proposed intercompany loan;
and (6) no Undrawn Availability Event has occurred or would result from such
proposed intercompany loan.  Notwithstanding the foregoing, with respect to
intercompany loans made to Foreign Subsidiaries pursuant to clause (d) of this
Section 7.5 that are existing on the Fourth Amendment Effective Date, the
Intercompany Notes evidencing such intercompany loans shall not be required to
be delivered to Agent until the earlier of (x) the date upon which any such
Intercompany Notes are executed or (y) the 90th day following the Fourth
Amendment Effective Date unless such 90 day period is extended by the Agent in
its sole discretion.”


Fourth Amendment
009125.0135\479564
4

--------------------------------------------------------------------------------


8. Amendment to Section 7.6.  Effective as of June 1, 2008, Section 7.6 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“7.6           Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by Geokinetics and its Subsidiaries in any fiscal year set
forth below to exceed the amount set forth for such fiscal year:


Fiscal Year
Amount
2007
$110,000,000
 
2008
 
 $80,000,000
2009
and each fiscal year thereafter
 $50,000,000

; provided, however, that for fiscal year 2008, unfinanced Capital Expenditures
(i.e. Capital Expenditures other than Capital Expenditures (a) made with the
proceeds from the issuance of Equity Interests and (b) financed by a third party
financing source) shall not exceed $50,000,000.”


9. Amendment to Section 7.7.  Effective as of the date hereof, Section 7.7 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“7.7.                      Dividends.  Declare, pay or make any dividend or
distribution on any shares of the common stock or preferred stock of any
Borrower (other than (i) dividends and distributions by Subsidiaries of Borrower
paid to Borrower and dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock and (ii) cash dividends paid in
connection with the Preferred Equity, provided that (a) there is no Default or
Event of Default existing at the time of the dividend payment and no Default or
Event of Default shall occur as a result of such dividend payment, (b) no
Undrawn Availability Event has occurred or will result from the making of such
dividends or distributions, (c) Undrawn Availability shall be at least
$6,000,000 after giving effect to such dividend or distribution payment and
(d) Borrowers are in compliance with the Fixed Charge Coverage Ratio, on a pro
forma basis, after giving effect to such dividend payments) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
common or preferred stock, or of any options to purchase or acquire any such
shares of common or preferred stock of any Borrower.  Also excepted from this
Section 7.7 are any deemed dividends or distributions resulting from (i) the
cashless exercise of stock options by the holders thereof and any repurchases of
shares resulting from the cashless exercise of stock options or (ii) the
withholding of vested restricted stock in order to satisfy the tax obligations
of the holders of such vested restricted stock.”


Fourth Amendment
009125.0135\479564
5

--------------------------------------------------------------------------------


10. Amendment to Section 7.12.  Effective as of the date hereof, Section 7.12 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“7.12     Subsidiaries.
 
(a)           Form any Subsidiary (other than a Foreign Subsidiary, provided
that with respect to any Foreign Subsidiary that is formed, (i) Borrowers shall
give Agent not less than 30 days prior written notice of the intention to form
such Foreign Subsidiary, (ii) no Borrower shall advance monies to such Foreign
Subsidiary except to the extent permitted by Section 7.4(e) and (iii) such
Foreign Subsidiary is in the same line of business as the Borrowers as of the
Second Restated Closing Date) unless (i) such Subsidiary expressly joins in this
Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Notes, and under any other
agreement between any Borrower and Lenders and (ii) Agent shall have received
all documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b)           Enter into any partnership, joint venture or similar arrangement,
except in the ordinary course of business for specific project requirements so
long as (i) Borrowers provide prior written notice to Agent, (ii) any
liabilities of Borrowers with respect to such arrangement are otherwise
permitted under this Agreement, (iii) any investments in such entities are no
more than $5,000,000 individually or $10,000,000 in the aggregate, (iv) no
Undrawn Availability Event has occurred, (v) no Event of Default has occurred
and is continuing, in each case, both before and after giving effect to such
arrangement, and (vi) such partnership, joint venture or similar arrangement is
in the same line of business as the Borrowers as of the Second Restated Closing
Date.”
 
11. Amendment to Section 7.17.  Effective as of the date hereof, Section 7.17 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
Fourth Amendment
009125.0135\479564
6

--------------------------------------------------------------------------------


(a) Prepayment of Indebtedness.  At any time, (i) directly or indirectly,
prepay, repurchase, redeem, retire or otherwise acquire any subordinated
Indebtedness, (ii) use the proceeds of any Indebtedness to prepay, repurchase,
redeem, retire or otherwise acquire any other Indebtedness (including
subordinated Indebtedness), (iii) make or receive any payments whatsoever with
respect to any Intercompany Note without the prior written consent of Agent,
except, that, a Borrower may make or receive payments in satisfaction of such
Intercompany Note in the form of the Equity Interests of the debtor with respect
to such Intercompany Note, (iv) prepay, repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower, but (a) if (1) no Default or Event of
Default has occurred and is continuing and no Default or Event of Default would
result from such payment or transaction, (2) no Undrawn Availability Event has
occurred or would result from such payment and (3) Undrawn Availability is at
least $6,000,000 after giving effect to such prepayment, repurchase, redemption,
retirement or acquisition, then Borrowers may prepay, repurchase, redeem, retire
or otherwise acquire any Indebtedness (other than the Investor Notes) of any
Borrower, or (b) if (1) no Default or Event of Default has occurred and is
continuing and no Default or Event of Default would result from such payment or
transaction, (2) no Undrawn Availability Event has occurred or would result from
such payment, (3) Undrawn Availability is at least $6,000,000 after giving
effect to such prepayment, repurchase, redemption, retirement or acquisition and
(4) the funds used to make such prepayment, repurchase, redemption, retirement
or acquisition are the proceeds of new equity issued by Geokinetics, then
Borrowers may prepay the Permitted Capital Lease Facility.”


12. Amendment to Section 9.10.  Effective as of the date hereof, Section 9.10 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
“9.10.                    Borrowing Base Certificate.  Deliver to Agent on or
before the last Business Day of (i) each month, calculated as of the last day of
the prior month, if no Undrawn Availability Event has occurred or (ii) each
week, if an Undrawn Availability Event has occured, as applicable, a Borrowing
Base Certificate in form and substance satisfactory to Agent (which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement),
including reporting of sales, collection, credits, Equipment purchases
(including invoices for such Equipment) based on hard costs, Equipment sales
(including a reference to the appraised Net Orderly Liquidation Value and sales
price) and information under Section 9.2 requested by Agent”.


13. Amendment to Section 9.13.  Effective as of the date hereof, Section 9.13 of
the Loan Agreement is hereby amended to replace “thirty (30) days” with “sixty
(60) days”.
 
14. Amendment to Article 9.  Effective as of the date hereof, a new Section 9.20
is hereby added at the end of Article 9 of the Loan Agreement, to read in its
entirety as follows:
 
“9.20                      Foreign Subsidiary Reports.  Furnish Agent within
thirty (30) days after the end of each month a report detailing all loans,
transfers and investments made by the Borrowers to or in (as applicable) any
Foreign Subsidiary.”


15. Amendment to Section 10.10.  Effective as of the date hereof, Section 10.10
is hereby amended and restated in its entirety to read as follows:
 
“10.10                   Material Adverse Effect.  At any time during which
Undrawn Availability is less than $6,000,000 for a period of ten (10)
consecutive Business Days, any change in any Borrower’s or any Guarantor’s
results of operations or condition (financial or otherwise) which in Agent’s
opinion has a Material Adverse Effect;”


Fourth Amendment
009125.0135\479564
7

--------------------------------------------------------------------------------


16. Limited Waiver.
 
(a) Upon satisfaction of the terms and conditions in Section 17 hereof, Agent
and the Required Lenders hereby waive the Existing Undrawn Availability Event.
 
(b) The Borrowers are hereby notified that irrespective of (i) any waivers
previously granted by Agent and Lenders regarding the Loan Agreement and the
Other Documents, (ii) any previous failures or delays of Agent and Lenders in
exercising any right, power or privilege under the Loan Agreement or the Other
Documents, or (iii) any previous failures or delays of Agent and Lenders in the
monitoring or in the requiring of compliance by the Borrowers with the duties,
obligations, and agreements of the Borrowers in the Loan Agreement and the Other
Documents, hereafter the Borrowers will be expected to comply strictly with its
duties, obligations and agreements under the Loan Agreement and the Other
Documents.
 
17. Conditions of Effectiveness of Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent,
unless specifically waived in writing by the Agent:
 
(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:
 
(1) this Amendment, duly executed by each Borrower; and
 
(2) all other documents Agent may reasonably request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby;
 
(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct in all material respects as of the date hereof, as if made on the date
hereof;
 
(c) Each document (including any Uniform Commercial Code financing statement)
required by the Loan Agreement, any related agreement or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required  or
requested, and Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;
 
(d) No Default or Event of Default shall have occurred and be continuing or
shall be in existence after giving effect to this Amendment;
 
(e) All fees and expenses due and owing by Borrowers to Agent shall have been
paid in full; and
 
(f) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to the Agent and its legal
counsel.
 
Fourth Amendment
009125.0135\479564
8

--------------------------------------------------------------------------------


18. No Consent.   Except as set forth in Section 16 hereof, nothing contained
herein shall be construed as a waiver by Agent or Lenders of any covenant or
provision of the Loan Agreement, the Other Documents, this Amendment, or of any
other contract or instrument between the Borrowers, Lenders and Agent, and the
failure of Agent or Lenders at any time or times hereafter to require strict
performance by the Borrowers of any provision thereof shall not waive, affect or
diminish any right of Agent or Lenders to thereafter demand strict compliance
therewith.  Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Documents, this Amendment and any other contract or
instrument among the Borrowers, Lenders and Agent.
 
19. Representations and Warranties.  Each Borrower hereby represents and
warrants to Agent and Lenders as of the date of this Amendment as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) the execution,
delivery and performance by it of this Amendment, the Loan Agreement and all
Other Documents executed and/or delivered in connection herewith are within its
powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents, or
(ii) any applicable law; (C) no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any Governmental
Body or other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment, the Loan Agreement or
any of the Other Documents executed and/or delivered in connection herewith by
or against it; (D) this Amendment, the Loan Agreement and all Other Documents
executed and/or delivered in connection herewith have been duly executed and
delivered by it; (E) this Amendment, the Loan Agreement and all Other Documents
executed and/or delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Loan Agreement or any
of the Other Documents and no Default or Event of Default exists, has occurred
and is continuing or would result by the execution, delivery or performance of
this Amendment; and (G) the representations and warranties contained in the Loan
Agreement and the Other Documents are true and correct in all material respects
as of the date hereof as if then made, except for such representations and
warranties limited by their terms to a specific date.
 
Fourth Amendment
009125.0135\479564
9

--------------------------------------------------------------------------------


20. Effect on the Agreement.  Except as specifically amended, consented and/or
waived hereby, the Loan Agreement and the Other Documents shall remain in full
force and effect and are hereby ratified and confirmed as so amended.  Except as
expressly set forth herein, this Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Loan Agreement or any Other
Document or any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement or any Other Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to Agent
and/or Lenders whether under the Loan Agreement, the Other Documents, at law or
otherwise.  All references to the Loan Agreement shall be deemed to mean the
Loan Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Loan Agreement and/or the Other
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Loan Agreement and the Other
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and each reference
herein or in any Other Document to the “Loan Agreement” or “Credit Agreement”
shall mean and be a reference to the Loan Agreement as amended and modified by
this Amendment.
 
21. Governing Law.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to any conflicts of laws principles thereto that would
call for the application of the laws of another jurisdiction.
 
22. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
23. Counterparts; Facsimile.  This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
 
Fourth Amendment
009125.0135\479564
10

--------------------------------------------------------------------------------


24. Release.  EACH OF THE BORROWERS HEREBY ACKNOWLEDGES THAT THE BORROWERS’
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE AGENT OR ANY
LENDER.  THE BORROWERS HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER
DISCHARGE AGENT AND EACH LENDER AND ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE BORROWERS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
 
[Signatures follow.]
 


 

Fourth Amendment
009125.0135\479564
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 
PNC BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender

 
By:_____________________________                                                                           
 
Name:___________________________                                                                           
 
Title:____________________________                                                                           
 
 
LASALLE BUSINESS CREDIT, LLC,
as a Lender
 
 
By:_____________________________                                                                           
 
Name:___________________________                                                                           
 
Title:____________________________                                                                           
 
 
WELLS FARGO FOOTHILL, INC.,
as a Lender
 
 
By:_____________________________                                                                           
 
Name:___________________________                                                                           
 
Title:____________________________                                                                           
 
 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
 
By:_____________________________                                                                           
 
Name:___________________________                                                                           
 
Title: ____________________________                                                                          
 


 
Fourth Amendment
009125.0135\479564
12

--------------------------------------------------------------------------------




 
ACKNOWLEDGED AND AGREED:
 
GEOKINETICS INC.,
as Borrowing Agent and as a Borrower
 
 
By:___________________________                                                           
     Chin Yu
     Vice President
 
 
GEOKINETICS PROCESSING, INC.,
as a Borrower
 
 
By:___________________________                                                           
     Chin Yu
     Vice President
 
 
 
GEOKINETICS USA, INC.,
as a Borrower
 
 
By:___________________________                                                           
     Chin Yu
     Vice President
 
 
GEOKINETICS EXPLORATION INC.,
as a Borrower
 
 
By: ___________________________                                                          
     Chin Yu
     Vice President
 

Fourth Amendment
009125.0135\479564
 
13

--------------------------------------------------------------------------------

 

GEOKINETICS INTERNATIONAL HOLDINGS, INC.,
as a Borrower
 
 
By:____________________________                                                           
     Chin Yu
     Vice President
 
 
GEOKINETICS INTERNATIONAL, INC.,
as a Borrower
 
 
By:____________________________                                                           
     Chin Yu
     Vice President
 
 
GEOKINETICS MANAGEMENT, INC.,
as a Borrower
 
 
By:____________________________                                                           
     Chin Yu
     Vice President
 
 
ADVANCED SEISMIC TECHNOLOGY, INC.,
as a Borrower
 
 
By:____________________________                                                           
     Chin Yu
     Vice President
 
 
GEOKINETICS SERVICES CORP.,
as a Borrower
 
 
By:____________________________                                                           
     Chin Yu
     Vice President
 
Fourth Amendment
009125.0135\479564
14

--------------------------------------------------------------------------------


 
Addresses for Notices:
 
1500 City West Blvd.
Suite 800
Houston, Texas 77042
Attention: Chin Yu
Telephone:  (281) 848-6829
Fax: (713) 850-7330


 

Fourth Amendment
009125.0135\479564
 
15

--------------------------------------------------------------------------------

 
